 RIO GRANDE VALLEY GAS COMPANY489Union,AFL-CIO,or in any other organization,by discharging,laying off, or inany other manner discriminating against any employees in regard to their hireor tenure of employment,or any other term or condition of employment.WE WILLNOT refuse to bargain collectively with United Store EmployeesUnion,Local #347, Retail,Wholesale and Department Store Union,AFL-CIO,as the exclusive bargaining representative of all employees in the appropriatebargaining unit described below.WE WILL offerStephen Stogden immediate and full reinstatement to his formeror substantially equivalent position,without prejudice to his seniority or otherrights and privileges,and WE WILLmake him whole for any loss of pay he mayhave suffered as a result of the discrimination against him.WE WILL,upon proper request,bargain collectively with United Store Employ-ees Union,Local # 347, Retail,Wholesale and DepartmentStore Union, AFL-CIO, as the exclusive representative of all employees in the bargaining unitdescribed below, and if an agreement is reached,sign such an agreement.Thebargaining unit is:All employees involved at our St.Albans,West Virginia,restaurant,excluding all supervisors as defined in the Act.WE WILL NOT threaten our employees with discharge for joining the Union,or threaten to close the plant in retaliation for union activity,or in any othermanner interfere with, restrain,or coerce our employees in the exercise of theirright to self-organization,to form, join, or assist any labor organization,to bar-gain collectively through representatives of their own choosing,to engage inconcerted activities for the purpose of collective bargaining,or other mutual aidor protection,or to refrain from any or all such activities.All our employees are free to become,or remain,or to refrain from becoming orremaining,members of any labor organization.B.B.S.A.,INC., d/b/a BURGER Boy FOOD-O-RAMA,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)NOTE.-We willnotify the above-named employee if presently serving in theArmed Forces of the United States of his right to full reinstatement upon applicationin accordance with the Selective Service Act and the UniversalMilitaryTrainingand ServiceAct of1948, as amended,after discharge from the Armed Forces.This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered,defaced,or covered by any other material.Employees may communicate directly with the Board'sRegional Office, Room2023, Federal Office Building, 550 Main Street,Cincinnati,Ohio, Telephone No.381-2200,if they have any question concerning this notice or compliance with itsprovisions.Rio Grande Valley Gas CompanyandOil,Chemical and AtomicWorkers International Union,AFL-CIO.CaseNo. 23-CA-1765.March 9, 1965DECISION AND ORDEROn December 22, 1964, Trial Examiner George A. Downing issuedhisDecision in the above-entitled proceeding, finding that theRespondent had engaged in and was engaging in certain unfairlabor practices and recommending that it cease and desist there-from and take certain affirmative action, as set forth in the attachedTrial Examiner's Decision.The Trial Examiner also found thattheRespondent had not engaged in certain other unfair laborpractices alleged in the complaint, and recommended that these151 NLRB No. 59. 490DECISIONS OF NATIONAL LABOR RELATIONS BOARDallegations be dismissed.Thereafter, the General Counsel filed astatement of exceptions' to the Trial Examiner's Decision, andbrief in support thereof.The Respondent filed an answeringbrief.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, as amended, the National Labor Relations Board hasdelegated its powers in connection with this case to a three-memberpanel [Chairman McCulloch and Members Fanning and Brown].The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed.The Board has considered theTrial Examiner's Decision, the exceptions and briefs, and the entirerecord in this proceeding, and hereby adopts the findings, conclusions,and recommendations of the Trial Examiner.ORDERPursuant to Section 10(c) of the National Labor Relations Act,as amended, the Board hereby adopts as its Order the Orderrecommended by the Trial Examiner and orders that Respondent,Rio Grande Valley Gas Company, its officers, agents, successors,and assigns,shall take the action set forth in the TrialExaminer'sRecommended Order.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEThis proceeding under Section10(b) of the National Labor Relations Act washeard before Trial Examiner George A. Downing in Brownsville,Texas, on August 13and 14,1964,pursuant to due notice.The complaint,issued onMay 8,1964, basedon a chargedated March 16, 1964, alleged in substance, as amended at the hearing,that Respondent engaged in unfairlabor practices proscribed by Section 8(a) (1), (3),and (4) of the Act by engagingin variousspecifiedacts of interference,restraint,and coercion(interrogations,threats, changing working conditions,etc.)and bydischargingJohn L. Ivey and ThomasKrummel onMarch 6 becauseof their unionmembershipand activities and becauseKrummel gavetestimonyunder the Act inCase No. 23-CA-1739.Respondent answered,denying the allegationsof unfairlabor practicesand averring as to the Section 8(a)(4) allegationthat it had noknowledge that Krummel gave testimony in the former case, which was dismissed bythe General Counsel after investigation.Upon the entirerecord inthe case and from my observationof the witnesses, Imake the following:FINDINGS OF FACT1.JURISDICTIONAL FINDINGSRespondent,a Texas corporation with its principal place of business in Browns-ville, is a public utility engaged in the transmission and distribution of natural gas inthe counties of Hidalgo,Cameron, Willacy,Starr, and Jim Hogg, and is a nonretailoperation.During the year prior to the issuance of the complaint,Respondentreceived gross revenues in excess of $250,000 and sold and distributed products valuedin excess of $50,000 to companies who in turn sold and shipped goods and materialsvalued in excess of$50,000 to points outside the State ofTexas.During the sameperiod Respondent purchased from extrastate sources,services and materials in excessof $50,000 which were shipped to and utilized at its Texas locations.Respondentis therefore engaged in commerce within the meaning of Section 2(6) and (7) ofthe Act. RIO GRANDEVALLEY GAS COMPANY491II.THE LABOR ORGANIZATION INVOLVEDThe Charging Union is a labor organization within the meaning of Section 2(5) ofthe Act.III.THE UNFAIR LABOR PRACTICESA. Introduction and issuesRespondent's operations cover the area of the lower Rio Grande Valley, in whichithas 10 offices and 4 warehouses. Its supervisory hierarchy, so far as materialherein, consisted of William B. Wood, vice president in charge of operations, JohnEmery, general superintendent; George B. Mills, supervisor of the Weslaco warehouse;Kenneth D. Sanders, construction foreman of the Weslaco area; and Lupe Cantu, aforeman under Sanders.In 1958 the Union became the bargaining representative of Respondent's distribu-tion,maintenance, installation, and service employees (numbering some 124 at thetime of the strike), and has since negotiated with Respondent a series of contracts.Relations have been uniformly harmonious except for a single strike of 2 weeks'duration which began on January 13, 1964, because of inability to reach a new con-tract to follow one which expired on December 25.Upon termination of that strikeby the Union on January 27, Respondent reinstated all striking employees, and sometime later the parties negotiated a new 3-year contract, effective as of June 29.No evidence of animus was shown on the part of Respondent's top management asa result of the strike, but Mills, Sanders, and Cantu were charged with certain coerciveacts and statements upon which the General Counsel relies to establish discriminatorymotivation for the discharges of Thomas J. Krummel, Jr., and John L. Ivey. Thesupervisors denied or explained the statements which were attributed to them, andRespondent defends the discharges of Krummel and Ivey further on the ground thatthey were discharged for cause at the direction of Vice President Wood during theirservice as probationary employees, pursuant to a provision in the contract.No sub-stantial issue was presented as to certain changes in working conditions which weremade by Supervisor Mills, though it is disputed whether Mills later made a fullrestoration of all the privileges.1B. Interference, restraint, and coercionThe bulk of the General Counsel's case as regards Section 8(a)(1) was directed atSupervisor George B. Mills, with single separate incidents being charged to Super-visors Lupe Cantu and Kenneth D. Sanders.We shall consider the latterincidentsbefore turning to Mills' conduct.Thomas Krummel, Jr., testified to a conversation with Cantu at Primera on orabout December 22 (a Sunday) in which Cantu stated that the employees werestupid to think the Company was going to give them a raise and that if they got araise they would not know what to do with the money. Cantu denied that testimonyand denied further, after checking certain timesheets, that his crew worked atPrimera at any time around December 22. I find it unnecessary to resolve the credi-bility issue, for I find that even if the statements were made, they constituted only anexpression of opinion which contained neither threat of reprisal nor promise ofbenefit.See Section 8(c) of the Act.21 Because of the prior record of harmonious relations between Respondent and Unionbecause they were able after the strike to resolve their differences and to reach a newcontract, I suggested at the close of the hearing that for the purpose of facilitatingcontinued amicable relations, they also attempt to settle the matters involved herein.Thereafter Respondent and Union reached agreement fora partialsettlement of thecase (dealing mainly with the reinstatement of Krummel) and forwarded a motion fordismissalof certain portions of the complaint, which is hereby made a part of the recordhereinThe General Counsel filed an opposition on the ground that a private settle-ment is not a substitute for the remedies sought on behalf of the Board by the RegionalDirector in the public interest and because the proposed agreement did not provide anadequate remedy. I find the General Counsel's position to be well taken and I denythemotion to dismiss because the settlement was only a partial one and because themotion papers are silent as to remedial action other than the reinstatement of Krummel.2Krummel testified to another conversation with Cantu, not alleged in the complaint,which occurred some 2 or 3 days after the strike ended, in which Cantu commented thatthe employees knew the Union had not done anything and that the 2 weeks (on strike)had been useless.Though Cantu did not specifically deny that testimony, the GeneralCounsel assigns the statement not as an additional violation of Section 8(a) (1), butonly as fitting into a pattern of union animus. 492DECISIONS OF NATIONAL LABOR RELATIONS BOARDSupervisor Sanders was a captain in the National Guard,and employees ThomasKrummel, Jr., and John L. Ivey were members of the guard under his command.Krummel was also under Sanders' supervision as an employee but Ivey was not.Both employees testified, and Sanders admitted, that during the course of a Sundaydrill at the armory on January 12, Sanders discussed with them separately the matterof the impending strike (which began the next day) and made certain statementsconcerning the effect that strike participation might have upon their status as proba-tionary employees.The exact content of those statements is in dispute.Krummel testified that Sanders sought him out, asked if he were going to be onstrike, and told him that if he were, he might not get his job back when he went backbecause he had not completed his 6 months' probation. Sanders added, however, thatif it were up to him, Krummel would get his job back, but that it would be up to theBrownsville office.Ivey testified similarly (on rebuttal) that Sanders asked if hewere going on strike the following morning and that when he replied he would dowhat he thought best, Sanders continued that he assumed Ivey knew he was still aprobationary employee and that the Company might or might not fire him if he wenton strike.Sanders testified that it was Krummel who sought him out, asking about the strike,and that he replied he could not discuss it because he had orders not to, but he sug-gested that Krummel should check his status due to the fact he was a probationaryemployee, and he asked if Krummel realized that.His conversation with Ivey wasalmost identical, with Ivey stating he had already checked his status with the Unionand there was nothing to worry about.Rebuttal testimony was given by Robert Reyna (not a probationary employee)that Sanders also discussed the strike with him at a drill at the armory and thatSanders stated there was no use in striking, that the employees would get nothing outof it, and that they had better give in and go back to work. Though Reyna becamequite confused as to the time of that conversation, Sanders made no denial of thefact that it occurred and he admitted on his direct examination that Reyna was oneof those with whom he had discussed the strike onSunday, January 12,at the armory.As is seen, Sanders' own testimony went far toward confirming that of Krummeland Ivey.Reyna's testimony also showed that Sanders was without reticence (despitehis alleged orders) in discussing the strike with employees and in attempting torestrain their strike action. I therefore credit the mutually corroborative testimonyof Krummel and Ivey and I find that Sanders warned and threatened them that theymight lose their jobs as probationary employees if they went on strike.By suchconduct Respondent interfered with, restrained, and coerced employees in the exer-cise of rights guaranteed in Section 7 of the Act.Turning now to Mills, Ivey testified to three separate conversations with Millsinvolving allegedly coercive statements.The first occurred shortly after Ivey washired on October 6, and immediately after Guillermo Vega solicited Ivey to join theUnion.Mills called Ivey into the office, closed the door, and stated he knew thatVega was talking to Ivey about the Union, and that although it did not matter toMills one way or the other, it would not do Ivey any good to join because the Unionhad been there for several years and had not done anyone any good. Shortly beforeChristmas,Mills reported to Ivey that the employment agency through which Iveyhad been hired had called to complain that Ivey had not paid his bill and Mills statedthat if Ivey had not joined the Union, he could have kept the $3 and paid his bills.A week before the strike Mills informed Ivey that those who went on strike would notbe working for the Company anymore.Although Mills denied making all of the foregoing statements, I find it necessaryto resolve the credibility issue on the first two because I find that even on the basisof Ivey's version, Mills' statements constituted only an expression of opinion whichcontained neither threat of reprisal nor promise of benefit. See Section 8(c) of theAct. It is also to be noted that under Ivey's testimony, Mills assured him that it didnot matter to Mills one way or the other whether Ivey joined the Union.Persuasive in resolving credibility on the third conversation concerning the strikeis the fact that further evidence, next to be summarized, concerning Mills' reaction tothe strike and his actions and statements concerning it plainly established that Millsdeveloped a strong animus against the Union because of the strike. I therefore creditIvey's testimony that Mills threatened that employees who went on strike would beterminated.The evidence is undisputed that immediately after termination of the strike, Mills,acting without instructions from his superiors and without notice to them, summarilyeliminated certain cleanup and washup periods and also revoked the privilegepreviously accorded the employees of purchasing sweetbread (pan dulce) during theircoffee breaks.Mills' only explanation as a witness was that as he himself originated RIO GRANDEVALLEY GAS COMPANY493the practices(some 13 years earlier), he had the right to take them away. There wastestimony, however, by Guillermo Vega (of the Union's bargaining committee) thatMills based his action on the fact that the Union did not have a contract at the timeand that when he (Vega) later sought on April 22 (before the Board's investigation)to have Mills restore the pan dulce privilege, Mills replied that things would comeback to normal as before if the Union would sign a contract.3Respondent did not learn of Mills' actions until the Board's investigation of thecharge herein and it took prompt action to have Mills restore the privileges.Theevidenceis inconflict,however, as to whether Mills in fact made a completerestoration.By memorandum from General Superintendent Emery dated April 30, Mills wasdirectedto reinstatethe 5-minutecleanupperiod and to conform to certain earlierinstructions regarding coffee breaks.On May 12 Vice President Wood directed Millsto post Wood'snotice tothe employees regarding the restoration of the cleanupperiod.Neither memo made reference to a 5-minutewash upperiod, and so far asthe coffee break practice was concerned, Emery's memo directed, not restoration ofthe privileges whichMillsformerly allowed his staff, but conformity to Respondent'sgeneral practices elsewhere.Mills undertook to follow the letter of thememorandums.Vega testified that thoughthe cleanup time was restored, Mills refused to allow the washup time and that heimposedcertain restrictionson the coffee break (pan dulce) privilege which had notexisted before the strike.Though Mills testified in general terms that he restored thelatter privilege (without referring to any restriction upon it), I credit Vega's testimony.I conclude and find from all the evidence that Mills changed the aforesaid work-ing conditionsand privileges because the employees had gone on strike and in anattemptto force the Union to sign a contract. By said conduct and by Mills' furtherstatementthat the pan dulce privilege would be restored if the Union signed a con-tract,Respondent interfered with, restrained, and coerced employeesin the exerciseof their Section 7 rights.The General Counselalso claimscertain violations of the Act resulting from theaction of the creditunion inchanging its practices concerning the making of loans,the withdrawal of shares, etc., during the period of the strike. I find, however, thatthe General Counsel failed to establish that Respondent was responsible for thoseactions, which were authorized in formal meetings of the board of directors of thecreditunion.Indeed, there was no evidence that Respondent controlled, or that itinfluencedin any way, the management of the credit union, which so far as the evi-dence showed, was organized and operated as anyFederalcredit union, throughofficers and directors chosen by its members, many of whom were employees andrelatives of employees.The mere fact that a large proportion of the officers anddirectors were simultaneously Respondent's supervisors does not establish companycontrol or responsibility, for there was no evidence that in considering and in votingupon loan restrictionsduring the strike, the directors were acting in the capacityof Respondent's agents or representatives.Certain statements which Vega attributedtoMills (a director)concerninga change in the loan practices were plainly explana-tory of the official action taken by the board of directors.C. The discharges of John L. Ivey and Thomas J. KrummelJohn L. Ivey was hired on October 6, 1963, and Thomas J. Krummel was hired onOctober 23. Ivey joined the Union and signed a checkoff card.Krummel joined theUnion but did not sign a checkoff card, though he testified, without denial, that Cantuknew of his union membership. Both of them participated in the strike.The contract which expired on December 25, 1963, contained a seniority clausewhich provided in part thatuntilan employee completed 6 months of continuousservice, he should be considered as being on probation and could be terminated bythe Company at any time during the probationary period without assigning cause orreason.Though probationary employees could become members of the Union if theydesired, they were given no right to file grievances concerning termination or discharge.Respondent agreed prior to the expiration of the contract that if no new contractwere reached prior to the expiration, it would continue to comply with the terms of theold contract with the exception of the provisions for checkoff and arbitration.Thereis no claim that it did not do so.8 Though Mills denied the complaint allegation which was supported by that testimony,I credit Vega's testimony in view of the extent of Mills' union animus as shown by allthe evidence herein. 494DECISIONS OF NATIONAL LABOR RELATIONS BOARDKrummel and Ivey were both discharged on March 6,while they were still proba-tionary employees.Krummel was handed a discharge letter by Sanders over Sanders'signature,and Ivey received one from Mills over Mills' signature.Both employeeswere reminded of their employment on a probationary basis, and Krummel wasinformed that it was the Company's judgment that he had not worked out to itssatisfaction.Ivey was informed that it was the judgment of Mills and the Companythat his attitude and adjustment to his duties as timekeeper had not been of a satis-factory nature for permanent employment.Mills' oral statements to Ivey conformed generally to those in the letter.Sandersinformed Krummel in effect that the action was not his doing but was on orders fromabove.Krummel testified that when he endeavored to discuss the matter further,Sanders refused,stating that someone had stabbed him in the back by charging himwith an unfair labor practice,that he was going to look into it, and that"we usedto be friends,but he couldn't trust us any more."Sanders testified that he informed Krummel that the letter explained the reasonfor the discharge,i.e., that he was an unsatisfactory employee,and that he could notdiscuss the matter further because someone on his crew had filed charges against himand he did not know who had done so.The facts concerning the charge were as follows:On January 16, J. Elro Brown,the Union's representative,filed a charge in Case No.23-CA-1739 (dismissed afterinvestigation by the Regional Director)charging in part that Respondent had uni-laterally changed working conditions and had also violated Section 8 (a) (1) and (3 )through intimidation,solicitation,and threats to employees on strike.No employeenames were listed.Krummel was interviewed by a Board agent and gave a written statement on Janu-ary 30.Sanders was also interviewed by the same Board agent and formed theimpression from the line of questioning that the charge was against him as the onewho "was supposed to have broken the rules."When Sanders inquired who filed thecharge, however,the agent would not tell him,but assured him it was not againsthim personally but was against the Company.Sanders denied knowing that Krummelhad given a statement to the Board agent in that proceeding or that he had otherwisetestified in any proceeding.It is upon the foregoing evidence and upon that summarized in section B,supra,that the General Counsel rests his case of unlawful discharge.We turn,then, to theevidence upon which Respondent bases its defense and which may be summarizedas follows.Neither Sanders nor Mills had authority to discharge employees, though both werefully authorized to make effective recommendations.Krummel and Ivey werefinally discharged at the direction of Vice President Wood, after consultation withSuperintendent Emery, after having postponed action in their cases from earlyDecember to March 6. Emery had reported to Wood in December that Mills andSanders had recommended the discharges of Ivey and Krummel, respectively, Iveybecause he was making too many mistakes and was not meeting minimum standardson the job, and Krummel because he required too much supervision and because ofhis relative immaturity.Wood decided,however, not to authorize the terminationsat that time because both Ivey and Krummel had been on the job only a short time,because ample time remained within the probationary period to make a determinationas to their adequacy on the job, and because a discharge at that time might not improvethe atmosphere in which the current contract negotiations were pending.Wood didnot know whether either man was a union member at the time though he learnedlater that Ivey had signed a checkoff.When Wood directed Emery to hold off doing anything for a while,Emery markedthe matter ahead on his desk calendar for a date some 30 days in advance of theexpiration of probation,and when that date was reached in March, Emery calledSanders, reminding him that Krummel'sprobationary period was nearing an end.Sanders informed him that Krummel'swork had not improved and that the timehad come to discharge him.Mills recommended to Emery similarly that Ivey shouldbe let go.Upon further discussions between Emery and Wood, Wood made thedecision to terminate both men and authorized Emery to take the action.Emeryin turn directed Sanders and Mills to proceed with the discharges,and the latterthereupon prepared and delivered the discharge letters of March 6Testimony by Sanders and Mills confirmed the fact of their December recom-mendations and the renewals in March.Respondent terminated a total of 12 probationary employees from 1959 throughApril 6, 1964,and some 24 others resigned, in many cases after being informedthat their work was unsatisfactory.Of five probationary employees at the time of RIO GRANDE VALLEY GAS COMPANY495the strike, Respondent discharged, in addition to Krummel and Ivey, one ThomasDodson on January 31 (after termination of the strike).Dodson had not joined theUnion and had not gone out on strike.The General Counsel contends, however, that the reasons which Respondentassigned for discharging Krummel and Ivey were nonetheless pretextual because ofunion animus on the part of Mills and Sanders as shown by the record and becauseof certain weaknesses and inconsistencies in the testimony concerning the short-comings of Ivey and Krummel. It is therefore necessary to review in somewhat moredetail the evidence concerning their respective job performances.Ivey was employed as a timekeeper and stock clerk, and his duties included answer-ing telephone and radio calls, relaying messages, and keeping the perpetual inventoryrecords on some 1,500 to 1,800 different items in stock at the Weslaco warehouse.Almost from the outset Mills became concerned about Ivey's failure to keep theinventory records accurately and about the frequency of errors in simple addition andsubtraction of materials.Though Mills and his assistant, Kenneth Lindsay, plainlyexaggerated the number of errors which Ivey made (e g , they counted as separateerrors those which had perpetuated themselves by being carried forward in succeedingentries), Ivey admitted making a substantial number of the errors which appeared onthe face of the records introduced in evidence. Ivey also in turn undertook to mini-mize the number of occasions on which Mills and Lindsay (Mills' assistant) calledhis errors to his attention.I conclude and find from the records themselves and from Ivey's admissions thatIvey made a large number of errors which continued throughout the course of hisemployment, and I credit the testimony of Mills and Lindsay that they called Ivey'serrors to his attention on a number of occasions.Mills' complaints also included the fact that particularly following the strike, Iveydid not answer the telephone properly nor relay properly the messages which came inover the telephone and radio. Ivey's excuse as expressed to Mills was that as thetelephone had been moved from his desk, he felt he did not have to answer it? Iveyadmitted that Mills complained to him about his failure to take calls and to relaymessages.Complaints by Sanders and Cantu concerning Krummel included the playing of atransistor radio on the job, thereby interfering with the work of the employees, play-ing cards for money with other employees, and cat-calling at girls on the street fromthe company car or truck.The force of the first two complaints was substantiallyoffset, however, by the testimony of Krummel and Alberto Zavala that Cantu madeno real objection to the radio on the job, that card playing had gone on during lunchperiods before, as well as after, Krummel came onto the job, and that Sanders him-self had participated in the card games before he became a supervisor.However,Krummel made no denial of the cat-calling chargeDespite the weakness of the evidence on the first two complaints, the fact remainsthat Sanders reported to Emery on all three matters and that Emery in turn reportedthem to Wood. Though Wood admittedly made no personal investigation, the evi-dence before him and on which he acted plainly warranted the conclusion of imma-turity on Krummel's part and of his unsatisfactory performance on the job.Turning now directly to the issue of motivation, it is of great significance that theoriginal recommendations for the discharges were made at a time and under circum-stances which were devoid of suggestion of union animus.Furthermore, postpone-ment of action then was motivated in significant part by the desire not to upset rela-tions with the Union.And when the matter was revived in March, it was at Emery'sinitiation, not that of Mills or Sanders, and the discharges were directed after consulta-tions between Emery and Wood, neither of whom shared in, or were aware of, thefeelings of Mills and Sanders concerning the strike or the strikers.The absence of adiscriminatory motivation was also demonstrated by Respondent's prompt reinstate-ment of all strikers after the strike, including, significantly, all who worked underMills and Sanders, and by Respondent'saction indischarging after the strike a proba-tionary employee who had not joined the Union and who had not gone on strike.I therefore conclude and find that the General Counsel did not establish by apreponderance of the evidence that Respondent discharged Ivey and Krummel becauseof their union membership or activities or because they had gone on strike. I alsoconclude and find similarly that the General Counsel did not establish that Krummelwas discharged because he gave a statement to a Board agent concerning the earlierSDuring the strike the telephone was moved to a location only 3 feet from Ivey'sdesk for the purpose of making its use more convenient for persons who were calledto the telephone.The new location was still relatively convenient to Ivey, who neededonly to swivel around in his chair to take a call 496DECISIONS OF NATIONAL LABOR RELATIONS BOARDcharge.Krummel's discharge had been ordered, as above found, by Emery andWood, and it was not until after Sanders actually made the discharge that he madethe statement which stands alone in support of the General Counsel's present conten-tion.Furthermore, Sanders' statement to Krummel and his testimony on the standwere that he did not know who filed the charge, and there is no evidence to the con-trary and none which refutes his further testimony that he did not know Krummelhad given a statement to the Board.IV.THE REMEDYHaving found that Respondent engaged in certain unfair labor practices,I shallrecommend that it cease and desist therefrom and that it take certain affirmativeaction which is conventionally ordered in such cases,as provided in the RecommendedOrder below,which I find necessary to remedy and to remove the effects of theunfair labor practices and to effectuate the policies of the Act.Because of thelimited exte,itof the unfair labor practices found herein and because Respondenthas no prior record of unfair labor practices,I shall recommend a narrow cease-and-desist order.Uponthe basis of the foregoing findings of fact and upon the entire record in thecase, I make the following:CONCLUSIONS OF LAW1.By interfering with,restraining, and coercing its employees in the exercise ofrights guaranteed in Section 7 of the Act, Respondent engaged in unfair labor prac-tices proscribed by Section 8(a) (1).2.The aforesaid unfair labor practices affect commerce within the meaning of Sec-tion 2(6) and(7) of the Act.3.Respondent did not engage in unfair labor practices proscribed by Section8(a) (3) and(4) of theAct bydischarging John L.Ivey and Thomas Krummel, Jr.RECOMMENDED ORDERUpon the foregoing findings of fact and conclusions of law and the entire record,and pursuant to Section 10(c) of the Act, I hereby recommend that the Respondent,Rio Grande Valley Gas Company, its officers, agents, successors, and assigns, shall:1.Cease and desist from:(a)Threatening employees with discharge or other reprisals if they should go on astrike called by the Union.(b)Changing working conditions by eliminating cleanup and washup periods andby imposing restrictions on coffee break privileges because the employees had gone onstrike or in order to coerce the Union into signing a contract.(c)Promising employees that certain privileges would be restored on conditionthat the Union sign a contract.(d) In any like or similar manner interfering with, restraining, or coercing itsemployees in the exercise of their right to self-organization to form, join, or assistOil,Chemical and Atomic Workers International Union, AFL-CIO, or any otherlabor organization, to bargain collectively through representatives of their ownchoosing, or to engage in other concerted activities for the purpose of collectivebargaining or other mutual aid or protection, or to refrain from any or all suchactivities.2.Take the following affirmative action:(a)Fully restore to its employees such working conditions and privileges asexisted prior to the strike of January 13, 1964, or as they may be negotiated by bar-gaining with the Charging Union herein as the collective-bargaining representativeof its employees.(b) Post in its various offices and warehouses in the area of its operations copies ofthe attached notice marked "Appendix A." 5Copies of said notice, to be furnishedby the Regional Director for Region 23, shall, after being signed by Respondent'srepresentative, be posted by Respondent immediately upon receipt thereof and main-tained by it for 60 consecutive days thereafter in conspicuous places, including allplaces where notices to employees are customarily posted.Reasonable steps shall beIn the event that this Recommended Order be adopted by the Board, the words "aDecision and Order" shall be substituted for the words "the Recommended Order of aTrialExaminer" in the notice. In the further event that the Board's Order be en-forced bya decree ofa United States Court of Appeals, the words "a Decree of theUnited States Court of Appeals,Enforcingan Order" shall be substituted for the words"a Decision and Order." LOCAL 542, INT'L OPERATING ENGINEERS, AFL-CIO497takenby Respondentto insurethatsaid notices are notaltered, defaced, or coveredby anyother material.(c)Notifythe Regional Director for Region23, inwriting, within20 days fromthe receiptof this Decision,whatsteps Respondent has takento comply herewith.6It is furtherrecommended that the complaint be dismissed insofar as it alleges viola-tions of Section 8(a)(3) and(4) of the Actand' also as to alleged Section 8(a)(1)violations except as found herein.e In the event that this Recommended Order be adopted by the Board,this provisionshall be modified to read:"Notify said Regional Director,inwriting,within 10 daysfrom the date of this Order,what steps the Respondent has taken to comply herewith."APPENDIX ANOTICE TO ALL EMPLOYEESPursuantto the Recommended Order of a Trial Examiner of the National LaborRelationsBoard,and in order to effectuate the policiesof the National Labor Rela-tionsAct, as amended, we hereby notify you that:WE WILL NOT threatenemployeeswith discharge or other reprisals if theyshould go ona strike called by the Union.WE WILL NOTchange working conditions by eliminating cleanup and washuptime nor impose restrictions on coffeebreak privileges because theemployeeshavegone on strikeor in orderto coercethe Unioninto signing a contract.WE WILL NOTpromise restoration of certain privileges on conditionthat theUnionsigna contract.WE WILL NOT in any like orrelated manner interferewith,restrain,or coerceour employeesin the exerciseof their rightto self-organization,to form, join,or assistOil, Chemical and Atomic WorkersInternationalUnion, AFL-CIO, orany otherlabor organization,to bargaincollectively throughrepresentatives oftheir own choosing,or toengage inotherconcerted activitiesfor thepurpose ofcollectivebargaining or other mutual aid or protection,or to refrainfrom anyor all such activities.WE WILL fullyrestore all such working conditions and privileges as existedpriorto thestrike of January 13, 1964,or asthey may benegotiatedby bargain-ing withsaid Union as the collective-bargainingrepresentative of ouremployees.All our employeesare free to become or remainor refrain from becoming orremainingmembers of the above-named orany other labororganization.RIO GRANDE VALLEY GAS COMPANY,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)Thisnotice must remain postedfor 60consecutivedays from the date ofposting,and must notbe altered, defaced, or covered by any other material.Employees may communicate directly with the Board's Regional Office, 6617 Fed-eralOffice Building, 515Rusk Avenue,Houston,Texas, Telephone No. Capitol8-0611,Extension4271, if they have any questionconcerningthis notice or compli-ance withits provisions.Local 542, International Union of Operating Engineers,AFL-CIO[Ralph A. Marino,General Contractor]andAnthony ScariotLocal 542, International Union of Operating Engineers,AFL-CIOandAmericoSella.Cases Nos. 4-CB-917-1 and 4-CB-917-2.March 9, 1965DECISION AND ORDEROn October 25, 1963, Trial Examiner William J. Brown issuedhis Decision in the above-entitled proceeding, finding that Respond-151 NLRB No. 55.783-133-66-vol.151-33